Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The abstract has been rewritten on a separate sheet as follows:








Abstract
Introduced here is a technique to detect and/or correct errors in computation. The ability to correct errors in computation can increase the speed of the processor, reduce the power consumption of the processor, and reduce the distance between the transistors within the processor because the errors thus generated can be detected and corrected. In one embodiment, an error correcting module, running either in software or in hardware, can detect an error in matrix multiplication, by calculating an expected sum of all elements in the resulting matrix, and an actual sum of all elements in the resulting matrix. When there is a difference between the expected sum and the resulting sum, the error correcting module detects an error. In another embodiment, in addition to detecting the error, the error correcting module can determine the location and the magnitude of the error, thus correcting the erroneous computation.









The following is an examiner’s statement of reasons for allowance: 
The prior of record does not teach or fairly suggest an invention for detecting a location and a magnitude of an error in a result of a matrix multiplication of first and second matrices, by a computing device, by calculating a first intermediate matrix comprising one or more rows each having values corresponding to sums of one or more respective subsets of values of corresponding columns of the first matrix, and a second intermediate matrix comprising one or more columns each having values corresponding to sums of one or more respective subsets of values of corresponding rows of the second matrix, calculating an expected partial matrix as a partial product of the first and second intermediate matrices comprising a first row and a first column, calculate a resulting partial matrix comprising a first row where each value of the first row corresponds to a sum of values of one or more respective subsets of values of columns of the resulting matrix, and a first column where each value of the first column corresponds to a sum of one or more respective subsets of values of rows of the resulting matrix, detecting a location and a magnitude of an error in the resulting matrix based upon one or more differences between corresponding values of the expected partial matrix and the resulting partial matrix, determining a computing unit of the computing device producing the error, and increasing voltage input into the computing unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182